PER CURnow filed The Professional Conduct Committee has now filed its final petition in this contempt proceeding that it initiated on April 15, 1999. See In Re: Williams, 338 Ark. 479, 995 S.W.2d 349 (1999). After we appointed a master to hold a hearing and to make findings in this matter, we held Mr. Williams in contempt. Id. at 485. However, we suspended imposition of any penalty. Before imposing immediate punishment, we reinvested the Committee with jurisdiction to conduct any further needed hearings. The Committee held a hearing and by petition herein has set out the following determinations: (1) The Committee adopted the master’s findings set out in our July 22, 1999 opinion in In Re: Williams, 338 Ark. 479, 995 S.W.2d 349. (2) The Committee granted Mr. Williams’s motion to withdraw his Section 71 response filed with the Committee on July 16, 1999. That response was mentioned in this court’s July 22 opinion. (3) The Committee ordered Mr. Williams’s license to practice law suspended for six months beginning September 17, 1999, and further directed that he fully comply with Section 71 of this Court’s procedures regulating professional conduct. (4) The Committee noted additionally that four separate complaints against Mr. Williams were considered at a hearing on September 17, 1999, and it voted to initiate disbarment proceedings against Mr. Williams. (5) The Committee renewed its earlier prayer made in this proceeding initiated on April 15, 1999, for an order sanctioning Mr. Williams and imposing punishment for contempt as this court discussed in its decision of July 22, 1999.  Based on our master’s findings and other matters set out in the contempt proceeding, we fine Mr. Williams in the amount of $458.00, which reflects court reporter expenses incurred by this court. It is so ordered.